Citation Nr: 1536563	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, claimed as headaches.
 
2.  Entitlement to service connection for a right shoulder disability.
 
3.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the record.

The case was previously remanded by the Board in February 2012, February 2013, and October 2014 for further development and now returns to the Board for appellate review.

In a rating decision in June 2015, the RO denied the claim for service connection for Parkinson's disease but granted service connection for major depressive disorder, awarding 50 percent; peripheral neuropathy of the right lower extremity, awarding 40 percent; peripheral neuropathy of the left lower extremity, awarding 40 percent; peripheral neuropathy of the right upper extremity, awarding 10 percent; and peripheral neuropathy of the left upper extremity, awarding 10 percent.  As the Veteran has not initiated an appeal of any of these claims, the claims have not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from notification in June 2015 to file a notice of disagreement to initiate an appeal of one or more of these claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any further delay in the resolution of this case, another remand is necessary because the Board finds that additional development is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Both the RO and a VA examiner in April 2015 have referred to VAMC records through June 2015.  In particular, the VA examiner quotes a portion of the report, but not all, of a January 2015 MRI.  The file, however, only contains VAMC records from March 2009 to December 2014.  The Board has determined that the missing records should be associated with the file.  The Board does not have the complete MRI note or the other notes that provide the context that explains why the MRI was ordered.  The missing VAMC records may also have evidence relevant to the other issues as well.  

In any event, VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, a complete set of VAMC records from October 2014 to the present should be requested to ensure that the Board has all relevant VAMC records.

In addition, as to the claims of service connection for residuals of a head injury and service connection for a right shoulder disability, the Veteran was provided a VA examination in April 2015.  Unfortunately, the VA examiner's "rationale" was unhelpful and questionable.  It stated that he was "ignorant and/or incompetent" to respond to the Board's "demand" that the examiner make note of the fact that no documentation of treatment in service is not necessarily fatal to the claim and cannot be the sole basis of a negative nexus opinion. The rationale is  confusing and does not provide the Board with a discussion of the facts and the medical principles involved to assist the Board in its determination.  The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination, however, must be done by a different VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from December 2014 to the present, to specifically include all diagnostic tests and imaging studies.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Provide the Veteran with a VA examination for his claims of service connection for traumatic brain injury and a right shoulder disability.  The examination MUST be conducted by a different VA examiner than the examiner who conducted the May 2015 VA examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine:  

A.  Whether the Veteran has a traumatic brain injury disability resulting in residuals, to specifically include headaches.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent and credible lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to discuss the Veteran's testimony and evidence that in or around October 1968, he was knocked unconscious and received hospital treatment at Fort Dix when a bus he was riding was sideswiped by a 2.5-ton military vehicle, causing the bus to overturn.  The examiner is asked to specifically discuss the clinical significance of a service treatment note that the Veteran bruised the back of his left shoulder in a bus accident.

The examiner is asked to discuss the Veteran's testimony and evidence that while serving in Vietnam where his jeep came under enemy fire and evasive action threw him out of the jeep wherein he incurred a head and right shoulder injury.  

The examiner is asked to the clinical significance of the March 2009 note which states the Veteran fell out of a car and suffered a concussion 20 years earlier, or approximately, in 1989.

The examiner is asked to discuss the clinical significance of a January 2015 MRI, which the interpreting radiologist noted a "small area of encephalomalacia is seen anteriorly within the inferior left frontal lobe which may be due to prior trauma."  

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service.  Stated another way, the examiner must not rely solely on the absence of documented traumatic brain injury in service as the basis for a negative opinion.  The question is whether any current traumatic brain injury disability is related to service.

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  A complete rationale for any opinion offered should be provided.

B.  Whether the Veteran has a right shoulder disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent and credible lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to discuss the Veteran's testimony and evidence that in or around October 1968, he was knocked unconscious and received hospital treatment at Fort Dix when a bus he was riding was sideswiped by a 2.5-ton military vehicle, causing the bus to overturn.  The examiner is asked to specifically discuss the clinical significance of a service treatment note that the Veteran bruised the back of his left shoulder in a bus accident.

The examiner is asked to discuss the Veteran's testimony and evidence that while serving in Vietnam where his jeep came under enemy fire and evasive action threw him out of the jeep wherein he incurred a head and right shoulder injury.  

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service.  Stated another way, the examiner must not rely solely on the absence of documented right shoulder injury in service as the basis for a negative opinion.  The question is whether any current right shoulder disability is related to service.

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  A complete rationale for any opinion offered should be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The AOJ must ensure that the above instructions have been complied with.  If they have not been complied with, corrective action must be undertaken prior to returning the case to the Board.

5.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




